Learned, P. J.,
(eonnurring.) There is another objection to a reversal of this cáse. The case and exceptions are not signed or ordered to be filed. See rule 85, Code Proc. § 997. We have several times refused to hear cases which did not show that they had been settled by the judge who tried them. This-appeal was submitted without argument, and therefore this defect was not discovered during the term. It is the right of the judge who tried the case to determine what took place, and this right should be preserved to him.